Exhibit 10.1

 

THIRD AMENDMENT

TO

ADVISORY MANAGEMENT AGREEMENT

 

This THIRD AMENDMENT TO THE FIFTH AMENDED AND RESTATED ADVISORY MANAGEMENT
AGREEMENT (the “Amendment”) is made and entered into as of this 20th day of
February, 2012 by and between BEHRINGER HARVARD REIT I, INC., a Maryland
corporation (the “Company”), and BEHRINGER ADVISORS, LLC, a Texas limited
liability company (the “Advisor”).

 

WHEREAS, the Company and the Advisor previously entered into that certain Fifth
Amended and Restated Advisory Management Agreement dated December 29, 2006, as
amended by the First Amendment dated June 25, 2008 and the Second Amendment
dated May 14, 2009 (the “Agreement”); and

 

WHEREAS, the Company and the Advisor desire to amend the Agreement to delete the
Subordinated Disposition Fee.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, do hereby agree, as
follows:

 

1.             Defined Terms. Any term used herein that is not otherwise defined
herein shall have the meaning ascribed to such term as provided in the
Agreement.

 

2.             Deletion of Section 3.01(c) and Related Definition. 
Section 3.01(c) of the Agreement and the definition of “Subordinated Disposition
Fee” in Article I are hereby deleted in their entirety.

 

3.             Continuing Effect.  Except as otherwise set forth in this
Amendment, the terms of the Agreement shall continue in full force and effect
and shall not be deemed to have otherwise been amended, modified, revised or
altered.

 

4.             Counterparts.  The parties agree that this Amendment has been or
may be executed in several counterparts, each of which shall be deemed an
original, and all counterparts shall together constitute one and the same
instrument.

 

[The remainder of this page intentionally blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.

 

 

BEHRINGER HARVARD REIT I, INC.

 

 

 

By:

/s/ Scott W. Fordham

 

 

Scott W. Fordham

 

 

Chief Operating and Financial Officer

 

 

 

 

 

BEHRINGER ADVISORS, LLC

 

 

 

By:

Harvard Property Trust, LLC,

 

 

its Manager

 

 

 

 

 

 

By:

/s/ Robert S. Aisner

 

 

Robert S. Aisner

 

 

Chief Executive Officer

 

2

--------------------------------------------------------------------------------